Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.4 Indemnity Transfer Agreement (Applicable to domestic trade credit insurance) This Agreement is entered into by three parties as below: Insured: Kunming Shenghuo Pharmaceutical (group) Co., Ltd. Address: No.2 Jingyou Road Kunming Economy and Technology Development Area Yunnan Province Indemnity Beneficiary: China Construction Bank Kunming Heping Branch Address: No.328 South Ring Road Kunming City, Yunnan Province Insurer: Ping An Property & Casualty Insurance Company of China, Ltd. Address: Xinghe Development Centre Plaza Fuhua Road, Futian District Shenzhen, China All of the three parties reached an agreement as below in accordance to Article 25 under Basic Provisions: 1. The Insured hereby transfers the indemnity rights of the insurance policy number 11619030901009000001 (hereinafter referred to as the Insurance Policy) to the Indemnity Beneficiary. 2. The Insurer agrees to the transfer and promises to make indemnity payable to the Indemnity Beneficiary under the Insurance Policy, provided that the interests of third party (whose rights to indemnification under the laws are superior to that of bank) are not affected. 3. The Indemnity Beneficiary accepts this transfer and declares that it has full knowledge of the terms and conditions under the Insurance Policy with which it agrees to comply.
